Citation Nr: 1428144	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-40 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a disability rating for a right total knee replacement (right knee disability) in excess of 60 percent.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESSES AT HEARING ON APPEAL

The Veteran and Witness (D.V.)



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to January 1984.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the undersigned at a March 2011 hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran towards substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.  The undersigned kept the record open for 30 days for the submission of additional evidence.

In March 2012, the Board remanded this matter for additional development.  Pursuant to the remand directives, the RO obtained outstanding VA and Social Security Administration (SSA) records.  In addition, the RO scheduled a VA examination with opinion to determine the current severity of the Veteran's service-connected right knee disorder as well as the effects, if any, of the Veteran's right knee disability on hi employability.  The RO's actions substantially comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. W., 13 Vet. App. 141, 147 (1999).

In September 2013, the RO in Philadelphia, Pennsylvania, increased the disability rating for the Veteran's right total knee replacement from 30 to 60 percent effective February 1, 2007.  

Additional documents pertinent to the present appeal are in the electronic system.
FINDINGS OF FACT

1. The Veteran's right-knee disability is characterized by severe pain, flexion up to 100 degrees without pain, extension up to 20 degrees without pain, instability, and locking.

2. With resolution of the benefit of the doubt in his favor, the Veteran's service-connected disabilities prevent him from securing and/or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating for a right knee disability in excess of 60 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Codes (DCs) 5055, 5256-61 (2013).

2. The criteria for entitlement to TDIU have been approximated.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

An August 2007 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The letter also notified him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim and how VA rates a disability and determines an effective date.  A July 2012 letter notified the Veteran of the requirements for establishing entitlement to TDIU and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, SSA records, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).   The November 2012 VA examiner reviewed the claims file and all pertinent medical evidence, examined the Veteran, and provided a clear explanation for his opinion.  The examination report, to include the February 2013 addendum opinion and in combination with the May 2013 and October 2013 VA examination reports, is adequate to determine the issues on appeal.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.







Merits of the Claims

Increased Rating for a Right Knee Disability

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  The percentage ratings in the Schedule represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and provide the criteria for specific ratings.  When two disability evaluations are applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  If a claimant has separate and distinct manifestations attributable to the same injury, the manifestations should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45 (2013), functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 (2013) recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The RO rated the Veteran's service-connected right knee disability under DC 5055 (knee replacement).  See 38 C.F.R. § 4.71a.

DC 5055 provides that knee replacements warrant a 100 percent rating for one year following implantation of the prosthesis and a minimum 30 percent rating following the one-year period.  38 C.F.R. § 4.71a.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity after the one-year period.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256, 5261, and/or 5262.  Id.

The various manifestations of a service-connected knee disability may be rated separately under the appropriate DC(s).

DC 5256 assigns the following ratings for ankylosis of the knee: 30 percent for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees; 40 percent for in flexion between 10 degrees and 20 degrees; 50 percent for in flexion between 20 degrees and 45 degrees; and 60 percent for extremely unfavorable ankylosis, in flexion at an angle of 46 degrees or more.

DC 5257 assigns the following ratings for recurrent subluxation or lateral instability of the knee: 10 percent for slight instability; 20 percent for moderate instability; and 30 percent for severe instability.  See 38 C.F.R. § 4.71a.

DC 5258 assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

DC 5259 assigns a 10 percent rating for the removal of symptomatic semilunar cartilage.

DC 5260 assigns the following ratings for limited flexion of the leg: 0 percent for flexion limited to 60 degrees; 10 percent for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and 30 percent for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a.

DC 5261 assigns the following ratings for limitation of extension of the leg: 0 percent for extension limited to 5 degrees; 10 percent rating for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71(a).

Because DC 5055 contemplates painful and/or limited motion and weakness, rating the Veteran's left knee disability under DC 5055 and under DCs 5256, 5261, or 5262 would compensate the Veteran's symptoms twice.  Similarly, because DC 5055 contemplates the criteria for a higher rating based on functional loss, rating the Veteran's left knee disability under DC 5055 and under the Deluca criteria would also lead to double compensation.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2013).

In August 2006, the Veteran reported that he had never returned to a pain-free state after his right total knee replacement operation in May 2003.  See also VAMRs dated May 2008, June 2008, August 2008, February 2009, November 2009, September 2012, December 2012, April 2013, May 2013  (reporting chronic knee pain).  A physical examination revealed a well-healed surgical incision, right-knee range of motion up to 120 degrees, and ambulation with a cane.  In February 2007, the Veteran reported that his chronic right knee pain was made worse by movement and limited his ability to walk.  However, the Veteran could bicycle for 15 minutes without experiencing locking in his right knee. 

In March 2007, the Veteran reported chronic right knee pain.  See also April 2007 VAMRs.  He described the pain as aching, throbbing, shooting, stabbing, sharp, continuous, and penetrating and that it ranged from 8 to 10 on a scale of 1 to 10, where 10 indicates extreme pain.  However, he also reported that his pain improved with rest and prescription medications such as hydrocodone, gabapentin, and Celexa.  According to the Veteran, his right knee symptoms were aggravated by weight bearing activities or by sitting for prolonged periods.  He used a right knee brace and cane to help with ambulation and a compression stocking to help with swelling.  The examining VA doctor noted that the Veteran's right knee range of motion was in the functional range and that he had possible mild instability with valgus stress maneuver.

In June 2007, a VA physician noted the Veteran's reports of right knee instability, but found no locking or catching on examination and that the Veteran had a full range of motion with regard to his right knee.  Imaging studies from the same month (June 2007) showed no evidence of worsening of the Veteran's right knee disability.  In July 2007, the Veteran observed that his chronic knee pain was relieved with medication, but that his right knee symptoms continue to interfere with his daily functioning and were aggravated by physical activities such as walking and driving.  See also August 2007 VAMRs (noting some improvement in the Veteran's right knee pain).  Similarly, a September 2007 VA examiner identified chronic pain that limited the Veteran's ability to stand, walk, or climb stairs for prolonged periods, but no instability associated with the right knee.  See also September 2007 and December 2007 Statements; December 2007 Notice of Disagreement (noting severe pain in the right knee that was exacerbated by walking, the use of a knee brace and a cane, and right-knee instability and falls).

The Veteran continued to experience right knee pain with little relief through 2008 and 2009.  In March 2008, the Veteran reported that epidural injections for pain management provided only short-term relief and that he has had to consistently use his cane for ambulation.  On examination, the Veteran's range of motion was up to 95 degrees and there was no instability with medial or lateral varus or valgus stress testing at up to 90 degrees.  In May 2008, the Veteran received a new, hinged right knee brace and reported that his right knee occasionally locks.  In February 2009, the Veteran again reported chronic pain with right-knee locking, which caused him to fall.  A physical examination conducted during the following month (March 2009) rated right knee flexion at 4 out of 5 with pain and right knee extension at 4+ with pain.  The physical examination revealed no gross instability, intact mediolateral stability, full extension, and flexion at up to approximately 95 degrees.  The Veteran reported that Percocet provided some relief from his right knee pain.  VAMRs from September 2009, found arthritis developing in the right knee.  See September 2009 Substantive Appeal (VA Form 9) (stating that the Veteran's right knee gives out and locks); see also November 2010 SSA Records (finding that right-knee range of motion was up to 160 degrees).

More recent lay and medical evidence continues to show that the Veteran has chronic knee pain with some functional limitation.  At the March 2011 Board hearing, the Veteran testified that his right knee disability was characterized by severe pain, locking, and instability.  He also testified that he uses a cane for ambulation and wears a knee brace at all times.  In June 2012, a VA physician noted a full range of motion with regard to the Veteran's musculoskeletal system.  In August 2012, the Veteran reported that his knee pain limited his ability to walk, but that he was able to perform some yard work.  The following month (September 2012), the Veteran's lower extremity range of motion and strength was found to be within functional limits.  

In November 2012, a VA examiner diagnosed the Veteran as having osteoarthrosis involving the right knee and post status right knee replacement with severe residuals.  He noted a gradual worsening of the Veteran's symptoms since he underwent right knee replacement surgery in May 2003 and right total knee replacement revisions in October 2004 and in December 2005.  See November 2012 VA Examination Report (noting that the right knee disability had worsened since the September 2007 VA examiner found significant right knee problems).  He also noted reported flare ups during which the Veteran cannot: engage in excessive, repetitive, or prolonged activity of the right knee; engage in prolonged inactivity of the right knee; ascend or descend stairs; walk on uneven terrain; or perform heavy lifting.  The examiner noted that the Veteran's right knee buckles (which leads to frequent stumbling and falls) on a weekly basis and locks in position at least once a day and that his right knee disability necessitates the use of a cane for ambulation.

On examination, the Veteran's flexion was up to 105 degrees (100 degrees with pain) and his extension was up to 20 degrees without pain.  His flexion and extension were 100 degrees and 10 degrees, respectively, after repetitive-use testing.  The examiner noted some effort was required to allow the right knee to start flexing and extending at its baseline again and that repetitive motion testing resulted in the following functional loss: less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  He found some pain to palpation in the right knee, lateral right knee peripatellar tenderness, normal muscle strength with extension and flexion, and normal stability.  He also found no evidence of patellar subluxation/dislocation or tibial or fibular impairment, no residual signs and/or symptoms associated with the Veteran's meniscectomy, and no evidence of right knee instability.  However, the examiner identified chronic and worsening residuals-severe painful motion and/or weakness, the regular use of a brace and cane-associated with the Veteran's service connected right total knee replacement.  In addition, imaging studies showed right knee arthritis.

In February 2013, the Veteran reported ongoing right knee pain that affected his activities of daily living and that his right knee gives out when ascending or descending stairs.  He also reported that his symptoms are exacerbated by any kind of movement and improve with medication.  A VA physician noted increased laxity of the right knee as well as underlying osteoarthritis; however, the physician also noted that the Veteran ambulates with a normal tandem gait, rises without difficulty, and has an increased ability to walk farther (with the use of a cane).  See also October 2013 VA Examination Report (noting evidence of possible right knee arthritis).  In March 2013, the Veteran reported that he tried, but failed to walk around the block.

A rating in excess of 60 percent for a right total knee replacement is warranted for the year following prosthetic replacement of a knee.  The Veteran underwent right knee replacement surgery in May 2003-over ten years ago-and so is not entitled to a higher rating under DC 5055.

The Board has considered whether the Veteran's service-connected right knee disability is entitled to a higher rating under DCs 5256-5261.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular DC is "completely dependent on the facts of a particular case.").  Without medical evidence of ankylosis of the right knee and with medical evidence of right knee flexion up to 100 degrees without pain, the Veteran's right knee disability does not warrant a higher rating under DCs 5256 through 5261.  Specifically, separate ratings for right knee extension, locking, and instability would not result in a combined rating in excess of 60 percent.  See November 2012 VA Examination Report.

Similarly, because imaging studies establish that the Veteran has arthritis in his right knee joint, the Board has considered the DC's specific to arthritis.  38 C.F.R. § 4.71a, DC 5003; see September 2009 VAMRs; November 2012 VA Examination Report.  Under DC 5003, degenerative arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Id.  

By its express terms, DC 5003 does not allow for a separate rating based on arthritis of a joint when a compensable rating has already been assigned under a DC pertaining to limitation of range of motion.  See 38 C.F.R. 4.71a, DC 5003; see also 38 C.F.R. § 4.14 (prohibiting compensation of the same manifestations of a disability under various diagnoses).  Accordingly, a higher or separate rating for the Veteran's right knee disability is not warranted under DC 5003.  Id.

Further, the evaluation of the Veteran's service-connected right knee disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may not completely account for each claimant's circumstances even though the rating is adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the Board may refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun, 22 Vet. App. at 115.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In making this determination, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If the second step is satisfied, the third step of the inquiry requires the case to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's right knee disability and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's symptoms-chronic pain, locking, and instability-are contemplated by the applicable DCs, which account for limited range of motion due the likes of pain.  See 38 C.F.R. §§ 4.71(a), DCs 5055, 5256-61.  Moreover, the Veteran's right knee disability does not prevent him from working.  November 2012 VA Examination Report.  Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the Veteran's increased rating claim.  The benefit-of-the-doubt rule does not apply and a rating in excess of 60 percent for a right knee disability is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).

Entitlement to TDIU

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

The schedular criteria for TDIU have been met during the pendency of this appeal.  See 38 C.F.R. § 4.16(a).  The Veteran's right knee disability is rated as 60 percent disabling; his service-connected major depression is rated as 30 percent disabling as of December 11, 2007 and 50 percent disabling as of May 31, 2013; and his left shoulder disability is rated as 10 percent disabling as of March 19, 2012.  See October 2013 Rating Decision; see also 38 C.F.R. §§ 4.71a, 4.87a, 4.124a.   The Veteran's combined disability rating is: 60 percent from February 1, 2007, 70 percent from December 11, 2007, and 80 percent from March 19, 2012.  Thus, the Veteran has one service-connected disability rated at 60 percent or higher.  See 38 C.F.R. § 4.16(a).

After careful consideration of all evidence, the Board finds that the factual evidence as to employment incapacity is in approximate balance and will grant the claim on this basis. 


ORDER

A disability rating for a right knee disability in excess of 60 percent is denied.

A total disability rating based on individual unemployability due to service-connected disabilities is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


